Appeal from a judgment of the Supreme Court (Breslin, J.), entered June 1, 2001 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 70, after a hearing.
Petitioner commenced this habeas corpus proceeding challenging his continued incarceration following his plea of guilty *741to violating certain conditions of his parole release. During the pendency of petitioner’s appeal to this Court from Supreme Court’s dismissal of the proceeding, petitioner was released on parole supervision. Habeas corpus relief is, consequently, no longer available and this appeal has been rendered moot. As no exception to the mootness doctrine is presented herein, the appeal is dismissed (see People ex rel. Cooper v New York State Div. of Parole, 286 AD2d 792; People ex rel. Faison v Travis, 277 AD2d 916, lv denied 96 NY2d 705).
Cardona, P.J., Mercure, Spain, Mugglin and Kane, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.